ORDER
PER CURIAM.
Husband, Michael Jones, appeals from the decree of dissolution of his marriage to wife, Betty Conley-Jones.
We have reviewed the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no prece-dential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).